DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 11/04/2021 and Examiner’s initiated interview held on 11/15/2021.

Status of Claims
	In Applicant’s amendment filed on 11/04/2021, claims 1, 9, 12, 19 and 20 have been amended; claims 3-4 and 11 are canceled; claims 1-2, 5-10 and 12-21 remain pending.

Response to Arguments
Rejection Under 35 U.S.C. §112
	The previous rejection of claim 12 under 35 U.S.C. §112(b) as being indefinite is hereby withdrawn in view of Applicant’s amendment and remarks dated 11/04/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donna K. Mason (Reg. No. 45,962) on 11/15/2021.
Claims
The listing of claims below will replace all prior versions, and listings, of claims in the present application.

LISTING OF CLAIMS:
1.	(Currently Amended) A control device comprising:
	a processor programmed to:
		receive a shared image to be shared with a user from a poster through a communication line;
		generate a presented image, the presented image being an image that is to be presented to the user and that is obtained by processing the shared image such that the image is different from the shared image that has been received, and such that additional information that is not included in the shared image is superimposed on the shared image,
		wherein the additional information is identification information that is uniquely associated with the shared image and that is used, when being received, to provide an instruction to start specific processing on the shared image, the specific processing including outputting the shared image; 
		perform control to transmit the presented image to the poster through the communication line to notify the user of content of the shared image; and
		

	3.-4.	(Canceled)
	5.	(Previously Presented) The control device according to Claim 2, wherein the processor is programmed to:
	identify displayed content of the shared image; and
	generate, as the presented image, an image that is obtained by processing the shared image such that the additional information is not superimposed on a specific region of the shared image whose displayed content has been identified by the processor.
	6.	(Previously Presented) The control device according to Claim 2, wherein the processor is programmed to:
	generate, as the presented image, an image that is obtained by decreasing a resolution of the shared image.
	7.	(Previously Presented) The control device according to Claim 6, wherein the processor is programmed to:
	generate the resolution of the shared image so that a capacity of the presented image becomes smaller than or equal to a predetermined capacity.
	8.	(Previously Presented) The control device according to Claim 1, wherein the processor is programmed to:

	9.	(Previously Presented) The control device according to Claim 1, wherein if an instruction indicating that the presented image is not necessary is provided using necessity or nonnecessity information that indicates whether or not the presented image is necessary and that is received by the processor from the poster, the processor is programmed to:
	not generate the presented image; and
	perform control to not transmit the presented image to the poster through the communication line.
	10.	(Previously Presented) The control device according to Claim 1, wherein if the presented image has a capacity larger than a capacity that is predetermined as an allowable upper limit value by the poster, the processor is programmed to:
	perform control to not transmit the presented image to the poster.
	11.	(Canceled) 
	12.	(Previously Presented) The control device according to Claim 1, wherein if the processor receives the presented image that has been transmitted to the poster, the processor is programmed to:
	perform control to switch processing to be performed in accordance with a source of the presented image received by the processor.
	13.	(Previously Presented) The control device according to Claim 12, wherein if the source of the presented image received by the processor is the poster, the processor is programmed to:

 	associate the new expiration date with the shared image associated with the presented image received by the processor.
	14.	(Previously Presented) The control device according to Claim 12, wherein if the source of the presented image that has been received together with the shared image by the processor and that is associated with another shared image different from the shared image is the poster, the processor is programmed to:
	perform control to relate the received shared image with the other shared image and to determine, if the processor has received an instruction to start specific processing on one of the shared image and the other shared image and if sharing periods of the shared image and the other shared image have not expired, whether or not to perform the specific processing on another one of the shared image and the other shared image.
	15.	(Previously Presented) The control device according to Claim 12, wherein if the source of the presented image received by the processor is different from the poster, the processor is programmed to:
	perform control to transmit, to the source of the presented image, the presented image associated with the shared image that has previously been posted by a poster of the shared image associated with the presented image received by the processor.
	16.	(Previously Presented) The control device according to Claim 15, wherein the processor is programmed to:

	17.	(Previously Presented) The control device according to Claim 1, wherein if specific processing has been performed on the shared image posted by the poster, the processor is programmed to:
	perform control to transmit information about the specific processing to the poster.
	18.	(Original) The control device according to Claim 17, wherein
	the specific processing includes processing of forming the shared image on a recording medium by an image forming device connected to the control device through the communication line, and
	the information about the specific processing includes a total number of times the shared image is formed on the recording medium by the image forming device.
	19.	(Currently Amended) A non-transitory computer readable medium storing a control program causing a computer to execute a process, the process comprising:
	receiving a shared image to be shared with a user from a poster through a communication line;
	generating a presented image, the presented image being an image that is to be presented to the user and that is obtained by processing the shared image such that the image is different from the shared image that has been received, and such that 
	wherein the additional information is identification information that is uniquely associated with the shared image and that is used, when being received, to provide an instruction to start specific processing on the shared image, the specific processing including outputting the shared image; 
	performing control to transmit the presented image to the poster through the communication line to notify the user of content of the shared image; and
	
	20.	(Currently Amended) A control device comprising:
	receiving means for receiving a shared image to be shared with a user from a poster through a communication line;
	generating means for generating a presented image, the presented image being an image that is to be presented to the user and that is obtained by processing the shared image such that the image is different from the shared image received by the receiving means, and such that additional information that is not included in the shared image is superimposed on the shared image,
	wherein the additional information is identification information that is uniquely associated with the shared image and that is used, when being received, to provide an 
	control means for performing control to transmit the presented image to the poster through the communication line to notify the user of content of the shared image; and
	
	21.	(Previously Presented) The control device according to Claim 1, wherein the processor is programmed to:
	perform control to post the shared image received from the poster and the presented image including the additional information in a first virtual space; and
	 perform control to post the presented image including the additional information to a second virtual space, the first virtual space being different from the second virtual space.



Allowable Subject Matter
Claims 1-2, 5-10 and 12-21 are allowed.

Examiner’s Statement of Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:  independent claims 1, 19 and 20 are allowable based on Applicant’s amendment and remarks dated 11/04/2021, in view of application’s specification, pages 27-28.
Independent claim 1, 19 and 20 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole.  The independent claims recite, among other things, generating a presented image, the presented image being an image that is to be presented to the user and that is obtained by processing the shared image such that the image is different from the shared image that has been received, and such that additional information that is not included in the shared image is superimposed on the shared image, wherein the additional information is identification information that is uniquely associated with the shared image and that is used, when being received, to provide an instruction to start specific processing on the shared image, the specific processing including outputting the shared image; and perform control to transmit the presented image to the poster through the communication line to notify the user of content of the shared image; and perform control to transmit to the poster, together with the presented image, another presented image associated with another shared image that is different from the shared image posted by the poster and whose sharing period has not expired.  None of the 
With respect to claim 20, the Examiner further notes that the claim has been interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph, as detailed in the Non-Final Office Action mailed on 03/08/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423